The defense wholly failed. There was no chattel mortgage shown and defendant wholly failed to establish any right in the property. A conveyance of the property is shown but this was in satisfaction of the alleged mortgage, there being no other consideration. The mortgage not being proved, no consideration was shown for the conveyance. The conditional sales contract was sufficient, at least as between the parties thereto, and plaintiff was entitled to recover. For these reasons I concur in the result of the opinion by ARNOLD, J.